Title: I. Humphrey Ploughjogger to the Boston Evening-Post, 3 March 1763
From: Adams, John,Ploughjogger, Humphrey
To: Boston Evening Post (newspaper)


      
       Lofing Sun
       Bostun, the thurd of March 1763
      
      Thes fue Lins cums to let you no, that I am very wel at prisent, thank God for it, hoping that you and the family are so too. I haf bin here this fortnite and it is fiftene yeres you no sins I was here laste, and ther is grate alterashons both in the plase and peple, the grate men dus nothin but quaril with one anuther and put peces in the nues paper aginst one anuther, and sum sayes one is rite, and others sayes tuther is rite and they dont know why or wherefor, there is not hafe such bad work amumgst us when we are a goin to ordane a minstur as there is amungst these grate Fokes, and they say there is a going to be a standin armey to be kept in pay all pece time and I am glad of it Ime sure for then muney will be plenty and we can sell off our sauce and meat, but some other peple says we shall be force to pay um and that wil be bad on tuther hand becaus we haf pade taksis enuf alredy amungst us, and they say we are despretly in det now but howsomever we dont pay near upon it so much as bostun folks and thats som cumfurt but I hop our depetys will be so wise as to take care we shant pay no more for that, the Bostun peple are grone dedly proud for I see seven or eight chirch minsturs tuther day and they had ruffles on and grate ty wigs with matter a bushel of hair on um that cums haf way down there baks, but I dont wonder they go so fin for there is a parcel of peple in Lundun that chuses um as they say and pays um, but our m—— thinks themselfs well off if they can get a toe shirt to go to Leckshun in, but that is not their sorts for if they ant well pade they cant help it and they ort to be for the bible says the laburrer is wurthy of his hier and they that prech the Gospel should live by the Gospel, but Ime dredful afrade that now there is so many of these minsturs here that they will try to bring in popiree among us and then the pritandur will come and we shal all be made slaves on. I have bote your juse harp and intend to come home next week and tell your mother so. so no more at prisent but that I am Your lofeing father
      
       Humphry Ploughjogger
      
     